         Case 4:19-cv-02705 Document 1 Filed on 07/23/19 in TXSD Page 1 of 8



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

ANNETTE PERSOHN AND                                    §
WILLIAM PERSOHN                                        §
         Plaintiffs                                    §
                                                       §
v.                                                     §           Civil Action No. 4:19-cv-2705
                                                       §
INTEGON NATIONAL INSURANCE                             §               JURY DEMAND
COMPANY                                                §
        Defendant                                      §

                                  PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

           COMES NOW Plaintiffs Annette Persohn and William Persohn and file this Original

Complaint against Defendant Integon National Insurance Company and show the Court as follows:

                                        A. PARTIES AND SERVICE

           1.         Plaintiffs Annette Persohn and William Persohn are individuals residing in Harris

County, Texas.

           2.         Defendant Integon National Insurance Company is a private insurance company

incorporated under the laws of the State of North Carolina, doing business in Texas, with its

principal place of business located at 500 West 5th Street, Winston-Salem NC 27101-2728, and

may be served with summons through its agent for service Corporation Service Company, 211

East 7th Street Suite 620, Austin TX 78701 -3218.

                                       B. JURISDICTION & VENUE

           3.         This action arises under the flood insurance policy that Defendant Integon National

Insurance Company procured for and issued to Plaintiffs. The Policy covered losses to Plaintiffs’

Property located in this judicial district. This Court has jurisdiction pursuant 42 U.S.C. § 1331



Plaintiff’s Original Complaint                                                                      Page 1
         Case 4:19-cv-02705 Document 1 Filed on 07/23/19 in TXSD Page 2 of 8



because a diversity of citizenship exists between the Plaintiffs, citizens of the State of Texas, and

Defendant. The amount in controversy exceeds the sum of $75,000.00 exclusive of interest and

costs.

           4.         Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because it is

where the Plaintiffs’ Property is located and where a substantial part of the events at issue took

place

                                       C. FACTUAL BACKGROUND

           5.         Plaintiffs purchased a Flood Insurance Policy (“Policy”) number 000027016 from

Defendant to insure 103 Marrakech Court, Bellaire, Texas 77401 (the “Property”) and the contents

therein against physical damage by or from flood.

           6.         The Policy was in full force and effect on the date of Hurricane Harvey and Plaintiff

paid all premiums when due.

           7.         On or about August 28, 2017, the Property sustained significant flood damage as a

result of Hurricane Harvey. Upon information and belief, the flood water inundated exterior and

interior of the Property, the floor and subfloor of the Property, damaged the baseboards, damaged

the walls, and caused extensive damage throughout the Property.

           8.         Plaintiffs incurred and will incur significant expenses to repair and replace the

flood-damaged structure.

           9.         Once Plaintiffs discovered that the Property was damaged by flood waters,

Plaintiffs made an immediate claim to Defendant to report the damage. Plaintiff was given the

claim number 164861.

           10.        Defendant sent a third-party adjuster, Steven Frane of Exact Adjustments, out to

Plaintiffs’ Property. The inspection was short in duration. On information and belief, the adjuster



Plaintiff’s Original Complaint                                                                        Page 2
         Case 4:19-cv-02705 Document 1 Filed on 07/23/19 in TXSD Page 3 of 8



did not use a protimeter or other moisture meter to accurately record the water inundation or an

accurate waterline. On information and belief, the adjuster took an insufficient number of

photographs to record the full scope of the damage.

           11.        Defendant's adjuster returned a damage estimate in the amount of $89,325.62. This

was insufficient in scope and price to cover the full and adequate cost of covered repairs. Many

individual items were omitted or underpaid, and discrepancies on pricing of labor and materials

still exist.

           12.        Due to the insufficient evaluation of covered damages, Plaintiffs were forced to

retain an expert to document the covered damages sustained to the Property as a sole result of the

flood. Plaintiffs’ expert report thoroughly examines the damage to the Property and found that the

amount necessary to repair the Property is $189,291.00 plus $55,758.37 in tear out and mitigation

damages.

           13.        Plaintiffs cooperated fully with the claim investigation and properly submitted all

documents required.

           14.        Plaintiffs contacted Defendant's adjuster and requested he revise the estimate

prepared for Defendant based on missing and underpaid items. After a period of time, Defendant's

adjuster stopped communication with Plaintiffs.

           15.        On March 2, 2018, Plaintiffs requested additional payment on the claim by

completing a Proof of Loss and submitting it to the Defendant, along with a copy of Plaintiffs’

supporting documentation, within one year from the date of filing the initial claim.

           16.        Defendant unfairly and improperly persisted in denying Plaintiffs’ claim.




Plaintiff’s Original Complaint                                                                      Page 3
         Case 4:19-cv-02705 Document 1 Filed on 07/23/19 in TXSD Page 4 of 8



                                                  D. CAUSE OF ACTIONS

           A. Breach of Contract

           17.        Plaintiffs repeat, reiterate and re-allege each and every allegation set forth in the

paragraphs above as if fully set forth herein.

           18.        Plaintiffs and Defendant entered into a contract when Plaintiffs purchased and

Defendant issued the Policy. The Policy, at all times relevant and material to this case, provided

insurance coverage to Plaintiffs for, among other things, physical damage to the Property caused

by flood.

           19.        Plaintiffs duly performed and fully complied with all the conditions of the Policy

and conditions precedent to filing this Complaint, including appropriate and adequate demands, or

Defendants waived or excused such conditions precedent. Plaintiffs’ Complaint is ripe and timely

filed.

           20.        Defendant unjustifiably failed and/or refused to perform its obligations under the

Policy and wrongfully denied or unfairly limited payment on the Plaintiffs’ claims.

           21.        Defendant failed to perform and materially breached the insurance contract when

it wrongly failed to pay Plaintiffs for damages the flood caused to the property that the Policy

covered.

           22.        Defendant breached the insurance contract with Plaintiffs by, among other things:

                      a.         Failing to fairly and timely adjust and pay on the flood claim at issue;

                      b.         Failing to properly train and supervise its adjusters, claims examiners,
                                 representatives and agents;

                      c.         Failing to honor Plaintiffs’ satisfactory proof of loss;

                      d.         Failing to provide its adjusters, claims examiners, representatives and
                                 agents with proper and uniform materials with which to evaluate claims;



Plaintiff’s Original Complaint                                                                              Page 4
         Case 4:19-cv-02705 Document 1 Filed on 07/23/19 in TXSD Page 5 of 8



                      e.         Failing to take into account the shortage of labor and contractors following
                                 Hurricane Harvey;

                      f.         Failing to take into account for the increase in labor, materials, costs, and
                                 time in evaluating Plaintiffs’ claim; and

                      g.         Failing to inform the Plaintiffs of flood policy limitations and exclusions.

           23.        Defendant also breached the contract by failing to perform other obligations it owed

under the Policy.

           24.        As the direct and proximate result of Defendant's breach, Plaintiffs have suffered

actual damages in excess of Policy limits.

           25.        By virtue of its various breaches of contract, including its failure to fully reimburse

Plaintiffs for the covered losses, Defendant is liable to and owes Plaintiffs for the actual and

consequential damages sustained as a foreseeable and direct result of the breach, all costs

associated with recovering, repairing and/or replacing the covered property, together with all other

damages Plaintiffs may prove as allowed by law.

           B. Texas Prompt Payment of Claims Statute

           26.        Plaintiffs repeat, reiterate and re-allege each and every allegation set forth in the

paragraphs above as if fully set forth herein.

           27.        Defendant's failure to pay for covered losses and failure to comply with the

statutory deadlines for accepting or denying coverage is a violation of Section 542.051 et seq. of

the Texas Insurance Code.

           28.          By virtue of its statutory violation, Defendant is liable to and owes Plaintiffs

interest and attorneys' fees in addition to Plaintiffs’ claim for damages, as set forth in Section

542.060 of the Texas Insurance Code.




Plaintiff’s Original Complaint                                                                           Page 5
         Case 4:19-cv-02705 Document 1 Filed on 07/23/19 in TXSD Page 6 of 8



           C. Violations of the Texas Insurance Code

           29.        Plaintiffs repeat, reiterate and re-allege each and every allegation set forth in the

paragraphs above as if fully set forth herein.

           30.        Defendant is prohibited by Chapter 541 of the Texas Insurance Code from engaging

in unfair or deceptive acts or practices.

           31.        Defendant engaged in unfair or deceptive acts or practices prohibited in Chapter

541 of the Texas Insurance Code by:

                      a.         misrepresenting policy terms and/or benefits;

                      b.         misrepresenting a material fact or policy provision relating to the coverage
                                 at issue;

                      c.         failing to attempt in good faith to effectuate a prompt, fair, and equitable
                                 settlement of Plaintiffs’ claim with respect to which Defendant's liability
                                 has become reasonably clear; and

                      d.         refusing to pay a claim without conducting a reasonable investigation with
                                 respect to the claim.

           32.        Defendant engaged in unfair or deceptive acts or practices prohibited in Chapter

541.061 of the Texas Insurance Code by:

                      a.         making an untrue statement of material fact;

                      b.         failing to state a material fact necessary to make other statements made not
                                 misleading, considering the circumstances under which the statements were
                                 made;

                      c.         making a statement in a manner that would mislead a reasonably prudent
                                 person to a false conclusion of a material fact;

                      d.         making a material misstatement of law; and

                      e.         failing to disclose a matter required by law to be disclosed.

           33.        Defendant committed the foregoing violations of the Texas Insurance Code

knowingly. As a result, the Plaintiffs suffered actual damages in excess of the Policy limits and


Plaintiff’s Original Complaint                                                                          Page 6
         Case 4:19-cv-02705 Document 1 Filed on 07/23/19 in TXSD Page 7 of 8



are entitled to exemplary and/or treble damages as allowed by Texas Insurance Code Section

541.152.

           D. Breach of the Duty of Good Faith and Fair Dealing

           34.        Plaintiffs repeat, reiterate and re-allege each and every allegation set forth in the

paragraphs above as if fully set forth herein.

           35.        Defendant owes the Plaintiffs a duty of good faith and fair dealing.

           36.        Defendant breached its duty of good faith and fair dealing by committing all of the

acts described above that were also violations of the Texas Insurance Code.

           37.        As a proximate result of Defendant's breach, the Plaintiffs suffered actual damages

in excess of the Policy limits and is entitled to exemplary damages as Defendant acted with malice

by purposely delaying and denying payment with no or inadequate reason to do so, knowing that

the Plaintiffs needed the money to repair their home.

           E. Attorney Fees

           38.        Plaintiffs repeat, reiterate and re-allege each and every allegation set forth in the

paragraphs above as if fully set forth herein.

           39.        Plaintiffs engaged the undersigned attorneys to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys' fees and expenses.

           40.        Pursuant to Texas Civil Practice and Remedies Code § 38.001-38.003 and Texas

Insurance Code 541.152 and 542.060, Plaintiffs seeks and are entitled to recover reasonable

attorney fees.

                                              E. JURY DEMAND


           41.        Plaintiffs demand a jury trial.




Plaintiff’s Original Complaint                                                                        Page 7
         Case 4:19-cv-02705 Document 1 Filed on 07/23/19 in TXSD Page 8 of 8



                                                      F. PRAYER

           42.        Plaintiffs ask that the Court issue citation for Defendant to appear and answer, and

that Plaintiffs be awarded a judgment against Defendant for the following:

                      a.         $155,723.38 in actual damages;

                      b.         Treble and exemplary damages;

                      d.         Prejudgment and postjudgment interest;

                      e.         Court costs;

                      f.         Attorneys' fees; and

                      g.         All other relief to which Plaintiffs are entitled.


                                                                 Respectfully submitted,

                                                                 RUSTY HARDIN & ASSOCIATES, LLP


                                                                 By: /s/ Daniel Dutko
                                                                    Daniel R. Dutko
                                                                    State Bar No. 24054206
                                                                    Federal I.D. No. 753525
                                                                    ATTORNEY-IN-CHARGE
                                                                 5 Houston Center
                                                                 1401 McKinney Street, Suite 2250
                                                                 Houston, Texas 77010
                                                                 Telephone: (713) 652-9000
                                                                 Facsimile: (713) 652-9800
                                                                 Email: ddutko@rustyhardin.com
                                                                 ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                                       Page 8
